Exhibit 10.1

 

[Cable One Letterhead]

 

 

July 2, 2018

 

Steven S. Cochran

10253 Spring Green Dr.

Englewood, CO 80112

 

 

Dear Steven,

 

We are delighted at the prospect that you will be joining Cable One as Senior
Vice President and Chief Financial Officer in Phoenix, Arizona. This letter
confirms our offer of employment to you with an anticipated hire date of August
6, 2018. Subject to the approval of our Board of Directors, it is anticipated
that you will be appointed as Senior Vice President effective August 6, 2018 and
as Chief Financial Officer effective August 13, 2018. As we have discussed, this
offer is subject to your satisfactory completion of the pre-employment physical,
background check and all other pre-hire clearances.

 

SALARY AND BONUS 

Your starting salary will be $325,000.00 per annum, payable bi-weekly in
accordance with the Company’s normal payroll practices. This salary is subject
to review and possible adjustment in Cable One’s discretion periodically.  As
part of your employment with Cable One and for the role you will be fulfilling
of Senior Vice President and Chief Financial Officer, you will be eligible to
receive an annual bonus targeted at 70% of your base annual salary (with
potential of up to 140% of base salary).  Bonuses are awarded in the Company’s
sole discretion, are not guaranteed, and are determined after an evaluation of
the Company's performance as well as your own performance for the period
reviewed.  Payment of a bonus for one year does not guarantee payment in any
subsequent year.  Any bonus in respect of your first year of employment will be
prorated for the number of full months worked.  Bonuses are typically paid in
March after the calendar year for which they are awarded, and only associates
who remain on the Company’s payroll on the date of payment are eligible.  No
pro-rated bonus is awarded for the final year of employment.

 

RELOCATION & TEMPORARY HOUSING*

We will provide you with relocation assistance and a temporary housing allowance
of $140,000.00. These amounts are typically payable as reimbursement for all
reasonable, travel, food, gasoline, lodging and related expenses in connection
with your visit to Phoenix, Arizona to search for a home and all other
moving-related expenses, including but not limited to movement of household
goods, storage, rental agency/temporary housing, buying or selling a home, etc.,
in one lump sum when you begin your employment with us. As a condition of
accepting this offer, you agree that, if your employment with Cable One ends for
any reason (other than a layoff, reduction-in-force, or due to the termination
of your position in the event the Company is sold) less than two years after
your hire date, any amount owed to the Company will be deducted from your final
pay check. If any relocation money owed to the Company is still outstanding
after such deduction, you shall repay to the Company for the pro-rated net
amount paid in relocation assistance no later than 30 days after the date of
termination.*

 

EQUITY COMPENSATION

 

(a)

SARs. Subject to the approval of the Compensation Committee of the Board of
Directors, you will receive a grant of 2,000 stock appreciation rights under the
Amended and Restated Cable One, Inc. 2015 Omnibus Incentive Compensation Plan
(the “Plan”). This grant will vest in four equal installments on the first four
anniversaries of the grant date, provided that you remain employed with Cable
One through each vesting date, except as otherwise provided in your award
agreement. As provided by the Plan, the exercise price of your stock
appreciation rights shall not be less than 100% of the fair market value of one
share of our stock as of the grant date.

 

 

(b)

Restricted Stock. Subject to the approval of the Compensation Committee of the
Board of Directors, you will receive a grant of restricted stock with a grant
date fair value equal to approximately $975,000.00 multiplied by a fraction (i)
the numerator of which is the number of full and partial months from your hire
date through December 31, 2020 and (ii) the denominator of which is 36. This
grant will cliff-vest on January 3, 2021, provided that you remain employed with
Cable One through the vesting date, except as otherwise provided in your award
agreement.

 

 

--------------------------------------------------------------------------------

 


Page 2

 

 

The stock appreciation rights grant and the restricted stock grant will be
subject to the Plan and Cable One’s standard terms and conditions and the
restrictive covenants applicable to other executives of Cable One, as set forth
in your award agreements and the Plan, provided that you acknowledge and agree
that your relocation to Phoenix, Arizona will not be considered “Good Reason”
for purposes of your award agreements.

 

You also understand and agree that you are solely responsible for any additional
tax obligations resulting from the Company’s payments.

 

This offer is contingent upon our verification of your right to work in the
United States, as demonstrated by your completion of the Form I-9 upon hire and
your submission of acceptable documents (as noted on the Form I-9) verifying
your identity and work authorization within three (3) days of your start date.

 

Nothing in this letter modifies your at-will employment status. Accordingly,
either you or Cable One may end the employment relationship at any time and for
any reason or no reason, with or without notice.

 

Please sign and date this letter below to indicate your acceptance and return
the original to me at your earliest convenience. Keep the copy for your records.

 

We look forward to seeing you on August 6, 2018.

 

Sincerely,

 

/s/ Julia M. Laulis

 

Julia M. Laulis

President and CEO

Cable One, Inc.

 

 

Original – via US mail

Copy – via email                                    

 

 

--------------------------------------------------------------------------------

 

 

Page 3

 

 

ACCEPTED AND AGREED:

 

 

 

/s/ Steven S. Cochran           July 2, 2018 Steven S. Cochran  

          

 

*Relocation & Temporary Housing Proration Schedule:                    

0 to 6 months - 100%

7 to 12 months - 75%

13 to 18 months - 50%

19 to 24 months - 25%

 

 

 